 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-106-JAD-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.                                             ECF No. 148
 6
     LARRY LOUCIOUS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Monday, June 3, 2019 at 1:30 p.m., be vacated and continued to June 11, 2019 at the hour of

12   1:30 p.m.

13    DATED this 28th
          DATED        day day
                  this ___ of May, 2019.
                               of May, 2019.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
